Name: Commission Regulation (EC) NoÃ 1471/2007 of 13 December 2007 amending Regulation (EC) NoÃ 753/2002 laying down certain rules for applying Council Regulation (EC) NoÃ 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  beverages and sugar;  marketing
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/9 COMMISSION REGULATION (EC) No 1471/2007 of 13 December 2007 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on common organisation of the market in wine (1), and in particular Article 53(1) thereof, Whereas: (1) The list of terms set up in Article 28 of Commission Regulation (EC) No 753/2002 (2), has to be completed with the appropriate terms used by Denmark. (2) The list of traditional specific terms set up in Article 29 of Regulation (EC) No 753/2002 and in Annex III to that Regulation have to be adapted in accordance with the appropriate terms used by Germany, Slovenia and Slovakia. (3) Bearing in mind that Germany has amended its legislation with effect from 1 August 2007, the amendments made in this Regulation concerning that Member State should also apply from that date, in order to avoid any trade disruption at Community level. (4) Regulation (EC) No 753/2002 should, therefore, be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is amended as follows: 1. In the first paragraph of Article 28 the following indent is added:  regional vin  in the case of table wines originating in Denmark, 2. Article 29 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) Germany: accompanying the indication of origin of the wine  QualitÃ ¤tswein ,  PrÃ ¤dikatswein , supplemented by Kabinett , SpÃ ¤tlese , Auslese , Beerenauslese , Trockenbeerenauslese  or Eiswein ,  QualitÃ ¤tswein mit PrÃ ¤dikat , supplemented by Kabinett , SpÃ ¤tlese , Auslese , Beerenauslese , Trockenbeerenauslese  or Eiswein  until 1 August 2009; (b) in paragraph 1, point (o) is replaced by the following: (o) Slovenia:  kakovostno vino z zaÃ ¡Ã itenim geografskim poreklom  or kakovostno vino ZGP ; these terms may be supplemented by the expression mlado vino ,  vino s priznanim tradicionalnim poimenovanjem , vino PTP  or renome ,  vrhunsko vino z zaÃ ¡Ã itenim geografskim poreklom , vrhunsko vino ZGP  or eminentno ; this term may be accompanied by pozna trgatev , izbor , jagodni izbor , suhi jagodni izbor , ledeno vino , vino iz suÃ ¡enega grozdja , arhivsko vino , arhiva , starano vino  or slamno vino ; (c) in paragraph 1, point (p) is replaced by the following: (p) Slovakia: names accompanying the indication of origin of the wine:  akostnÃ © vÃ ­no ,  akostnÃ © vÃ ­no s prÃ ­vlastkom  plus kabinetnÃ © , neskorÃ ½ zber , vÃ ½ber z hrozna , bobuÃ ¾ovÃ ½ vÃ ½ber , hrozienkovÃ ½ vÃ ½ber , cibÃ ©bovÃ ½ vÃ ½ber , slamovÃ © vÃ ­no , Ã ¾adovÃ ½ zber , as well as the following expressions:  esencia ,  forditÃ ¡Ã ¡ ,  mÃ ¡Ã ¡lÃ ¡Ã ¡ ,  samorodnÃ © ,  vÃ ½berovÃ ¡ esencia ,  vÃ ½ber ¦ putÃ ovÃ ½ , completed by the numbers 3-6.; (d) in paragraph 2, point (a) is deleted; (e) in paragraph 2, the following point is added: (j) Slovakia:  sekt vinohradnÃ ­ckej oblasti ,  pestovateÃ ¾skÃ ½ sekt . 3. Annex III is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1(2)(a) and (d) and Article 1(3) shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 1207/2007 (OJ L 272, 17.10.2007, p. 23). ANNEX The rows for Germany in Annex III to Regulation (EC) No 753/2002 are replaced by the following rows: GERMANY Traditional specific terms referred to in Article 29 QualitÃ ¤tswein All Quality wine psr German QualitÃ ¤tswein mit PrÃ ¤dikat (1)/Q.b.A. m. Pr./PrÃ ¤dikatswein All Quality wine psr German Auslese All Quality wine psr German  Switzerland Beerenauslese All Quality wine psr German Eiswein All Quality wine psr German Kabinett All Quality wine psr German SpÃ ¤tlese All Quality wine psr German  Switzerland Trockenbeerenauslese All Quality wine psr German Terms referred to in Article 28 Landwein All Table wine with GI German Additional traditional terms referred to in Article 23 Affentaler Altschweier, BÃ ¼hl, Eisental, Neusatz/BÃ ¼hl, BÃ ¼hlertal, Neuweier/Baden-Baden Quality wine psr German Badisch Rotgold Baden Quality wine psr German Ehrentrudis Baden Quality wine psr German Hock Rhein, Ahr, Hessische BergstraÃ ²e, Mittelrhein, Nahe, Rheinhessen, Pfalz, Rheingau Table wine with GI Quality wine psr German Klassik or Classic Quality wine psr German Liebfrau(en)milch Nahe, Rheinhessen, Pfalz, Rheingau Quality wine psr German Riesling-HochgewÃ ¤chs All Quality wine psr German Schillerwein WÃ ¼rttemberg Quality wine psr German WeiÃ herbst All Quality wine psr German Winzersekt All Quality sparkling wine psr German (1) This traditional specific term can be used for wine bottled before 1 August 2009.